Citation Nr: 1137281	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-37 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.  

2.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a right ankle disorder.  

3.  Entitlement to service connection for a right ankle disorder.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1987 to August 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  

This matter was previously before the Board of Veterans' Appeals (Board) in June 2010, at which time it was remanded for further development.  The requested development has been completed and the matter is now ready for appellate review.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, residuals of a left ankle sprain, to include arthritis, are of service origin.  

2.  The RO denied service connection for a right ankle disorder in September 1995.  The Veteran was notified of this decision in October 1995 and did not appeal.  Thus, the decision became final. 

3.  Evidence received since the denial of service connection for a right ankle disorder in September 1995 raises a reasonable possibility of substantiating the claim.

4.  Resolving reasonable doubt in favor of the Veteran, any current residuals of a right ankle sprain, to include arthritis, are of service origin.  



CONCLUSIONS OF LAW

1.  Residuals of a left ankle sprain, to include arthritis, were incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  The RO's September 1995 rating determination denying service connection for a right ankle disorder became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

3.  Evidence received since the September 1995 rating determination denying service connection for a right ankle disorder is new and material, and the Veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

4.  Residuals of a right ankle sprain, to include arthritis, were incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

As it relates to the issues of whether new and material has been received to reopen the claim of service connection for a right ankle disorder and the reopened claim of service connection for right ankle disorder as well as the issue of service connection for a left ankle disorder, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decisions on these matters, further assistance is not required to substantiate that element of the claim.


Service Connection

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet.

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases such as degenerative joint disease (DJD) (i.e., arthritis) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.


Left Ankle

As it relates to the claim of service connection for a left ankle disorder, the Board notes that the Veteran was seen with complaints of left ankle pain in July 1988 after sustaining an acute trauma.  X-rays were noted to be within normal limits.  A diagnosis of acute strain anterior talo-fibular ligament was rendered.  The Veteran was given a short leg gel cast.  At a follow-up visit, the soft cast was taken off and examination was found to be within normal limits with some tenderness remaining.  The Veteran was given a 14 day profile.  

In November 1992, the Veteran was seen with complaints of left ankle pain and swelling after hurting it while playing basketball.  Physical examination revealed a swollen tender left ankle with tenderness below the lateral malleolus.  X-rays taken at that time were negative.  The Veteran was given an ace bandage and told to elevate the ankle.  No further left ankle complaints were noted in service.  

In conjunction with his claim for a right ankle disorder, the Veteran was afforded a VA examination in March 1995.  At the time of the examination, the Veteran reported hurting his left ankle while playing basketball in service.  Physical examination of the left ankle revealed dorsiflexion from 0 to 10 degrees and plantar flexion from 0 to 40 degrees.  X-ray revealed no fractures and probable mild degenerative changes.  

In January 2005, the Veteran requested service connection for a left ankle disorder.  VA treatment records associated with claims folder in connection with the Veteran's claim contain no evidence of treatment for any left ankle disorder.  

In conjunction with his claim, the Veteran was afforded a VA examination in June 2005.  

The examiner noted that the Veteran served in the military from 1987 through 1994.  He observed that the Veteran suffered left ankle trauma while in the military and was treated with crutches and a soft cast.  It was also reported that the Veteran sprained and injured his left ankle while playing basketball in November 1992.  X-rays were negative.  It was indicated that the left ankle pain somewhat resolved but that the Veteran complained of occasional sharp pain, which he stated occurred approximately three times weekly for several hours at a time.  The Veteran complained of occasional sharp left ankle pain on an almost daily basis.  It occurred at random and was worse with prolonged standing.  

Physical examination revealed no scars, crepitus, deformity, erythema, effusion, tenderness, or instability.  Range of motion for the left ankle revealed flexion from 0 to 25 degrees and dorsiflexion from 0 to 15 degrees.  Inversion was from 0 to 30 degrees and eversion was from 0 to 20 degrees.  X-rays of the left ankle revealed degenerative joint disease.  The examiner indicated that he could not attribute the Veteran's left ankle disorder to military service.

For a veteran to prevail in his claim it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  While the evidence does not overwhelmingly support the grant of service connection for left ankle disorder it cannot be stated that the preponderance of the evidence is against the claim.

The Board does note that the Veteran was seen with complaints of left ankle problems on several occasions during service.  He was also found to have probable mild degenerative changes of the ankle at the time of his March 1995 VA examination.  The Board notes that this examination was conducted less than a year after separation from service.  The Veteran has indicated that his left ankle disorder has bothered him since service.  At the time of his June 2005 VA examination, the Veteran was again noted to have left ankle arthritis.  While the Board notes that the June 2005 VA examiner indicated that he could not attribute the Veteran's current left ankle disorder to his period of service, the inservice injuries, when combined with the findings of probable arthritis of the left ankle at the time of the March 1995 VA examination, and the statements of the Veteran as to continuity of symptomatology demonstrate that the evidence is at least in equipoise.  As such, reasonable doubt must be resolved in favor of the Veteran.  Therefore, service connection is warranted for residuals of a left ankle sprain, to include arthritis.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.


New and Material Evidence-Right Ankle

A claimant has one year from the date of notification of a VA decision to submit a notice of disagreement.  If no notice of disagreement is received, the decision becomes final.  38 U.S.C.A. § 7105.

Final decisions can be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In September 1995, the RO denied service connection for a right ankle disorder.  In denying service connection, the RO noted that although there was a record of treatment in service for a right ankle sprain, claimed as a fracture in April 1992 while playing basketball, no permanent residual or chronic disability subject to service connection was shown by service medical records or demonstrated by evidence following service.  The VA examination of the right ankle, including the X-ray, was negative for residual impairment and there was no evidence of any fracture.  

As noted above, the Veteran was notified of this decision in October 1995 and did not appeal.  Thus, the decision became final.  

For the record, the Board notes that the VA radiology report dated in March 1995 indicates that the right ankle demonstrated narrowing of the medial tibiotalar joint.  The impression was probably degenerative changes.  The diagnosis on the VA examination was chronic ankle strain.  

Evidence added to the record subsequent to the September 1995 rating determination includes VA treatment records, the results of a June 2005 VA examination, and statements and arguments from the Veteran and his representative.  

At the time of his June 2005 VA examination, the Veteran reported having sprained his right ankle on three different occasions during service.  The Veteran stated that he had had recurrent right ankle pain since 1992, which was aggravated by prolonged standing and walking.  The Veteran denied being treated for ankle pain after service.  Physical examination of the right ankle revealed no scars, crepitus, deformity, erythema, effusion, tenderness, or instability.  Range of motion was from 0 to 30 degrees for flexion and from 0 to 15 degrees for dorsiflexion.  Inversion was from 0 to 25 degrees while eversion was from 0 to 20 degrees.  X-rays of the right ankle revealed degenerative joint changes.  

VA treatment records associated with the claims folder do not reveal any treatment for the right ankle.  

In his May 2006 notice of disagreement, the Veteran stated that he could no longer work because of the instability in his ankles.  In his December 2006 substantive appeal, the Veteran indicated that the reason he did not previously feel the pain in his ankle was because he had been a cocaine addition.  He noted that now that he had no cocaine addiction, he felt the pain in his ankles.  He stated that he had had to change jobs as his ankles would not hold up when working as a plumber.  

Evidence received subsequent to the August 1995 rating determination includes a definitive diagnosis of right ankle arthritis.  The Veteran has also reported having continuous problems with his ankle since service.  The newly received evidence demonstrates that the Veteran now has a definitive diagnosis of arthritis of the right ankle.  The lack of a chronic disability was one of the bases for the previous denial.  This evidence relates to a previously unestablished element of the claim, which was not of record at the time of the prior denial, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Therefore, the Veteran's claim for service connection for a right ankle disorder is reopened.  As such, the Board will now address the issue on a de novo basis.

As noted above, for a veteran to prevail in his claim it must only be demonstrated that there is an approximate balance of positive and negative evidence.  While the evidence does not overwhelmingly support the grant of service connection for a right ankle disorder, it cannot be stated that the preponderance of the evidence is against the claim.

The Board does note that the Veteran was seen with complaints of right ankle problems on numerous occasions during service.  He was also found to have probable mild degenerative changes of the ankle at the time of his March 1995 VA examination.  He has indicated that his right ankle disorder has bothered him since service.  At the time of his June 2005 VA examination, the Veteran was again noted to have right ankle arthritis.  The inservice injuries, when combined with the findings of probable degenerative changes of the right ankle at the time of the March 1995 VA examination, and the statements of the Veteran as to continuity of symptomatology demonstrate that the evidence is at least in equipoise.  As such, reasonable doubt must be resolved in favor of the Veteran.  Therefore, service connection is warranted for residuals of a right ankle sprain, to include arthritis.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.


ORDER

Service connection for residuals of a left ankle sprain, to include arthritis, is granted.  

New and material evidence having been received, the claim of service connection for a right ankle disorder is reopened.  

Service connection for residuals of a right ankle sprain, to include arthritis, is granted.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


